Blandford, Justice.
Under the act of 1885, providing for an election for or against the sale of spirituous liquors, the superior court has jurisdiction by mandamus to compel the ordinary to declare the result of an election held for that purpose. Steward, ordinary, vs. Peyton, decided at the present term. But when the mandamus has been granted and the ordinary declares the result of such an election, the power of the superior court ceases, and it can only get further power in such a case under the provision of the act aforesaid upon the petition of one-tenth of the voters voting in said election.
While the superior court may compel the ordinary tc declare the result of such an election, it cannot compel1 the ordinary to declare any particular result, nor has the' superior court power to punish the ordinary, as for a com tempt, because he has not declared the result of the election as desired by the relators in the application for mandamus. And where the rule for contempt has been heard! and considered by the superior court and the same discharged, the relators will not be heard to complain of this action of the court.
Judgment affirmed.